Pizzuto, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Copertino, J., concurs. I do not agree with the majority’s conclusion *692that the plaintiffs failed to establish a prima facie case of negligence. Accordingly, I respectfully dissent.
The evidence presented at trial by the plaintiff Raymond Mercer, a dump truck driver for the New York City Department of Sanitation, indicated that on March 21, 1989, he was reporting for 7:00 a.m. roll call when he slipped and fell in a large pool of oil or grease situated on the floor of a garage facility owned and operated by the Sanitation Department. The subject garage facility housed about 44 vehicles, including garbage trucks and dump trucks. These vehicles were given oil and grease service in the garage and it was established through the testimony of Mercer’s supervisor that they had "very big engines” which "had a lot of oil in them”. In addition, it was established that servicing the vehicles resulted in oil or grease pools which would be cleaned up by the mechanics. The plaintiff presented no direct evidence regarding how this particular pool of oil or grease was formed or how long it had been present. However, Mercer’s supervisor stated that "[a]s a rule”, oil leaked from the vehicles parked overnight in the garage. Consequently, "[i]n the morning when [the supervisor] came in [the supervisor] would have people clean up the oil” by putting sand and salt on the floor and sweeping it up. The supervisor further testified that the "garage floor always had oil and grease on it from the drippings of some of the trucks”. Moreover, the supervisor reiterated that "there was always grease patches on the floor from when the vehicles dripped oil”.
These foregoing facts, established by the plaintiffs on their direct case, were sufficient to permit a jury to rationally infer that the subject oil or grease patch was created by the defendant, in that it either leaked from a vehicle owned by the defendant or was caused by the oil or grease service performed by the defendant’s employees. Consequently, in order to establish a prima facie case, the plaintiffs were not required to prove that the defendant had actual or constructive notice of the dangerous condition (see, Lewis v Metropolitan Transp. Auth., 99 AD2d 246, 250, affd 64 NY2d 670).
In any event, the plaintiffs’ evidence was sufficient to permit a jury to rationally infer that the defendant had actual knowledge of a recurring, hazardous condition in the form of oil and grease patches on the floor of the garage facility (see, Hirschman v City of New York, 193 AD2d 581, 582; Morales v Jolee Consolidators, 173 AD2d 315, 316; Weisenthal v Pickman, 153 AD2d 849, 851). Under such circumstances, the defendant should be charged with constructive notice of each specific reoccurrence of the condition (see, Morales v Jolee Consolida*693tors, supra; Weisenthal v Pickman, supra), including the condition which caused Raymond Mercer’s injuries.
Finally, contrary to the viewpoint espoused by our colleagues in the majority, pools of oil or grease lying on the floor of a vehicle maintenance and storage facility are not "necessarily incidental” to its use in the same manner as water lying on the ledge of a swimming pool (cf., Valdez v City of New York, 148 AD2d 697, 698), or on the floor of a bath house (cf., Conroy v Saratoga Springs Auth., 284 NY 723). To this end, it must be stressed that Raymond Mercer was not traversing a grease pit or other area where oil and grease service was being performed, but rather had just entered an exterior door when he fell.